Citation Nr: 1548385	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disc disease.

2.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2010, a travel board hearing was held before the undersigned.  

In March 2012 and July 2014, the Board in pertinent part remanded the listed issues.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for cervical radiculopathy of the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Cervical spine disc disease was not noted during active service or within the one-year presumptive period and the preponderance of the evidence is against finding that current disability is related to active service or proximately due to or aggravated by service-connected disability.   

CONCLUSION OF LAW

Cervical spine disc disease was not incurred during service, may not be presumed to have been incurred during service, and is not secondary to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private medical records, and VA medical records.  In October 2014, a VA medical opinion was obtained.  In July 2015, the representative argued that the VA opinion was inadequate.  Specifically, that the examiner did not recognize that in the absence of records, that the Veteran was combat deployed and received a Purple Heart for injuries directly relating to the neck.  In reviewing the VA opinion, the examiner specifically considered the Veteran's combat-related shrapnel injury and provided a detailed opinion supported by sufficient rationale.  The Board finds the opinion adequate and additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  

Analysis

In September 2007, the RO denied service connection for disc protrusions C5-C6.  The Veteran disagreed with the decision and perfected this appeal.  The Veteran is currently service-connected for numbness of the left upper extremity (left index and middle fingers), painful motion of the neck and left trapezius, residuals of a shrapnel wound of the neck, and shrapnel in the apex of the left lung.  

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see 38 C.F.R. § 3.304(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service treatment records show that in January 1969, the Veteran was hit by a fragment when an M-79 round struck a limb and exploded.  Diagnosis was "wound, penetrating, of left neck, brachial plexus and nerve, no artery involvement."  He underwent debridement and irrigation of the left neck wound and there was delayed primary closure of the wound 2 days later.  On report of medical history completed at the April 1970 separation examination, the Veteran noted he was advised that he might have to have the shrapnel in his neck removed.  

Private records show the Veteran received chiropractic treatment in 1984.  Diagnosis was subluxation complex of cervical, lumbar and thoracic spine manifesting as myospasm and radiculitis complicated by loss of cervical curve, scoliosis and osteophytes.  

Private records dated in March 2003 show the Veteran was in a motor vehicle accident one month prior.  The Veteran reported problems with the back and left lower extremity before the accident happened, but the symptoms became more noticeable after the accident.  The examiner noted the Veteran's combat injury but stated that he recovered completely to return to action.  There may be some residual deficit on the left upper extremity.  Following examination and diagnostic testing, impression was (1) status post motor vehicle accident bilateral radial entrapment syndrome with probably compression with posterior interosseous syndrome; and (2) acute and chronic C6 and C7 radiculopathy on the left side.  

The Veteran underwent a VA examination in March 2008.  Following review of the claims folder and examination, diagnoses were (1) disk protrusion at C4, C5, C6, and C7 without any neck pain or radicular symptoms at the current time; and (2) bilateral carpal tunnel syndrome confirmed by neurosurgery and by EMG's.  The examiner opined that the Veteran's current neck problem was unrelated to his penetrating wound of the left neck brachial plexus and nerve in 1969.  

The Veteran underwent a VA examination in April 2012.  The listed diagnoses included cervical degenerative disc disease with multiple herniated nucleus pulposus (HNP) and secondary chronic bilateral radiculopathy.  The examiner provided a negative nexus opinion supported by the following rationale:

The service medical records contain no evidence of cervical spine injury or radicular symptoms while in active military service.  The symptoms of this condition had their onset some 3 decades after discharge from service.  Cervical degenerative disease is a disease of life, and evidence of the process is found in the majority of individual over age 40 years.  The progression is gradual over a lifetime.  I find no medical evidence to support the contention that the current cervical disc disease was caused by or the result of active military service.  

The examiner further stated that it was less likely as not the cervical disc disease was caused by, aggravated by, or the result of the Veteran's left neck shrapnel injury with brachial plexus residual.  In support, the examiner stated:

I know of no medical authority or peer reviewed medical literature which would support the contention that a remote brachial plexus injury with retained shrapnel at the left lung apex can be causative to the development of cervical degenerative disc disease.  Cervical degenerative disease is a disease of life, and evidence of the process is found in the majority of individuals over age 40 years.  The progression is gradual over a lifetime.  

In July 2014, the Board determined that additional opinion was needed to address the private chiropractic records from 1984.  

Additional opinion was obtained in October 2014.  The examiner again reviewed the claims folder and stated that it was less likely as not that the current cervical spine degenerative disease with left upper extremity radiculopathy was caused by, aggravated by, or the result of military service, including the left lateral neck/chest shrapnel injury noted in service.  The following rationale was provided:

No medical evidence of degenerative cervical disease is found in the claims file, prior to the 14 Mar 2003 cervical MRI at Central Imaging of Arlington.  No medical evidence of cervical spine injury is found in the service medical records.  1984 chiropractic notes in July and August indicate cervical muscular strain.  No indication of cervical degenerative disease is found in these records.  Allopathic equivalent diagnoses are cervical strain with muscular spasm.  No radiologic indication of cervical degenerative disease is found with regard to these 1984 visits.  Straightening of the normal cervical lordosis indicates muscular spasm, and is unrelated to degenerative cervical disease.  

The veteran's shrapnel injury affected the brachial plexus, with resulting neurologic findings as noted in my previous examination.  Current chest x-ray, dated 9 Apr 2014, indicates that the shrapnel, is located over the junction of the proximal third and distal 2/3 of the first rib, and causes no cervical impingement.  

No cervical effect was noted with regard to this shrapnel injury in the STRs.  No indication of injury to the cervical spine or disc mechanism is noted in the STRs.  Cervical degenerative disease is not an expected outcome of such a soft tissue injury.  The first medical evidence of any neck symptoms were noted 14 years after discharge from service, and are less likely as not, caused by, aggravated by or the result of active military service or the shrapnel injury examined on my previous evaluation of the veteran.  

The first indication of cervical radicular symptoms occurred after an MVA on 6 Feb 2003.  MRI at that time showed the first indications of cervical degenerative disease, and the first onset of disc related symptoms.  This was over 20 years after discharge from service, and is less likely as not related to the remote left brachial plexus shrapnel injury which occurred while in active military service.  It is more likely as not that the current radicular symptoms were caused by and the result of the 2003 motor vehicle accident, for which the veteran sought neurosurgical care.  The bilateral radiculopathy is supported by EMG data obtained as early as 2004.  It is more likely as not that the underlying cervical degenerative disease is the result of normal wear on the disc mechanism throughout life, worsened by the 2003 MVA.

On review, cervical spine disc disease was not noted during service or for many years thereafter.  While the Veteran clearly has a current disability, the preponderance of the evidence is against finding that it is related to active service or service-connected disability.  In making this determination, the Board finds the October 2014 VA opinion highly probative.  It was based on a review of the claims folder, considers past medical history and examination findings, and is supported by adequate rationale.  The record does not contain probative evidence to the contrary.  

The Board acknowledges the Veteran's statements and testimony that he was thrown backwards in the explosion and hit a tree with his neck.  The Veteran participated in combat and his reports are consistent with the circumstances of his service.  Notwithstanding the application of 38 U.S.C.A. § 1154(b), a grant of service connection still requires competent evidence of a nexus between service and current disability.  Wade v. West, 11 Vet. App. 302 (1998).  In this case, the Veteran is not competent to provide a medical nexus and his unsubstantiated lay assertions do not outweigh the VA opinion of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102. 


ORDER

Service connection for cervical spine disc disease is denied.  


REMAND

In July 2014, the Board granted service connection for residuals of a shrapnel wound of the neck, to include painful motion of the neck and numbness of the left index and left middle index fingers.  At that time, the Board also remanded the issues of service connection for cervical spine disc disease and cervical radiculopathy of the left upper extremity.  

In October 2014, the RO implemented the Board's grant as follows: numbness of the left upper extremity (left index and middle fingers) (30 percent); painful motion of the neck and left trapezius (10 percent); and residuals of a shrapnel wound of the neck (noncompensable).  In October 2014, the RO also issued a supplemental statement of the case addressing the issue of service connection for cervical spine disease.  The issue of service connection for cervical radiculopathy of the left upper extremity was not included in the supplemental statement of the case and its disposition is unclear.  

That is, the October 2014 rating decision indicates that it represents a Board grant and is considered to be a full and final determination of the issue on appeal.  The Board notes, however, that while it granted service connection for residuals of a shrapnel wound, to include numbness of the left index and left middle fingers, it did not grant service connection for cervical radiculopathy of the left upper extremity.  This issue was remanded and the most recent code sheet continues to list "cervical radiculopathy, left upper extremity" as "not service connected/not subject to compensation".  

The RO should determine the disposition of this issue.  If it has not been granted, it must be readjudicated as directed in the July 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine the disposition of the issue of service connection for cervical radiculopathy of the left upper extremity.  If the 30 percent rating for numbness of the left upper extremity (left index and middle fingers) includes the cervical radiculopathy, the code sheet must be amended to reflect this.  

2.  Otherwise, readjudicate the issue of service connection for cervical radiculopathy of the left upper extremity and provide the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


